Citation Nr: 0930496	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility to receive Dependency and Indemnity Compensation 
(DIC) as a surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1971.  
He died on January [redacted], 2006.  The appellant is the Veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The Veteran served on active duty from June 1962 to May 
1971.  

2.  The claimant and the Veteran were married on August [redacted], 
2005.

3.  The Veteran died on January [redacted], 2006.

4.  The preponderance of the competent and credible evidence 
does not show that the claimant was married to the Veteran 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease that 
caused his death was incurred or aggravated; that she was 
married for one year or more prior to his death as verified 
by a marriage license issued by Missouri or any other State; 
or that she and the Veteran had a child before or during the 
marriage.  

5.  The preponderance of the competent and credible evidence 
does not show that the claimant and the Veteran lived 
together as husband and wife for at least a year prior to the 
Veteran's death on January [redacted], 2006. 


CONCLUSION OF LAW

The eligibility requirements to receive DIC benefits as a 
surviving spouse have not been met.  38 U.S.C.A. § 101, 103, 
1304, 1310, 1311 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.54, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the claimant was not provided 
written notice that fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Nonetheless, the Board finds that the claimant was 
not prejudiced by such lack of notice and adjudication of her 
claim by the Board may go forward because a reasonable person 
could be expected to understand what was needed to 
substantiate her claim from reading the March 2006 decision 
and the December 2006 statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009

Furthermore, the board finds the lack of 38 U.S.C.A. 
§ 5103(a) notice is not prejudiced to the claimant because, 
in cases such as this one where the disposition of the claim 
turns on the law and not on the facts, 38 U.S.C.A. § 5103(a) 
notice is not required.  See Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230 (2000); Mason v. Principi, 16 Vet. App. 
129, 132 (2002). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available records.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the clamant in the prosecution of her claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



The Claim

The appellant claims that she is entitled to receive DIC as a 
surviving spouse because, even though she and the Veteran 
were not legally married for a year prior to his death, they 
did get married in 2005 and had lived together and held 
themselves out as husband and wife for the eighteen years 
prior to his death in 2006.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

DIC is a payment which is made by VA under certain 
circumstances to a surviving spouse, child, or parent.  38 
U.S.C.A. §§ 101, 1311(14); 38 C.F.R. § 3.5(a)(1).  Such 
benefits are predicated, in part, on the claimant being a 
"surviving spouse," or eligible "child," or eligible 
"parent."

DIC payable under 38 U.S.C.A. § 1310(a) may only be paid to a 
"surviving spouse" of a Veteran who died on or after January 
1, 1957, who was married to the Veteran: (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the Veteran was incurred or aggravated; or (2) for one year 
or more; or (3) for any period of time if a child was born of  
the marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may 
be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a).  

An individual is the Veteran's surviving spouse if she 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they reside at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
Veteran at the time of his death.  Additionally, she must 
have lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death, unless the 
separation was due to the misconduct of, or procured by, the 
Veteran, without the fault of the spouse.  To qualify as 
surviving spouse, an appellant must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

With respect to the requirement for continuous cohabitation, 
the statement of the putative surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

In certain cases, an individual may be recognized as a 
surviving spouse of the Veteran despite an invalid marriage 
where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid.  38 C.F.R. § 3.52.  
Specifically, where an attempted marriage of an appellant to 
the Veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed-valid if the following  
requirements are met: (a) The marriage occurred one year or 
more before the Veteran died, or existed for any period of 
time if a child was born of the purported marriage or prior 
to such marriage; (b) the claimant entered in the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the Veteran continuously from the date of 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse has been found entitled to 
gratuitous death benefits, other than accrued monthly 
benefits covering a period prior to the Veteran's death.  38 
U.S.C.A. § 103; 38 C.F.R. § 3.52.

In this regard, in 1991 VA General Counsel issued a 
precedential opinion finding that the requirement of a 
marriage ceremony by a  jurisdiction which does not recognize 
common-law marriage constituted a legal impediment to a 
purported marriage for purpose of establishing a deemed-valid 
marriage under 38 U.S.C.A. § 103(a).  See VAOPGCPREC 58-91 
(June 17, 1991), 56 Fed. Reg. 50,151 (1991).  This opinion 
noted that it had been the long-standing interpretation by VA 
that lack of recognition of common-law marriage by a 
jurisdiction constituted a legal impediment within the 
meaning of § 103(a).  Section 103(a) encompassed more than 
merely cases of prior, undissolved marriages, existing as a 
legal impediment.  A lack of knowledge of a law prohibiting 
particular marriages (including common-law marriages), is 
apparently within the scope of § 103(a).  The lack of a 
ceremonial marriage in a jurisdiction which requires one for 
a valid marriage is a legal impediment which, if unknown to 
the claimant, can create the type of hardship § 103(a) was 
intended to alleviate.  The factual issue presented in each 
case of whether the claimant was actually without knowledge 
of the legal impediment is a determination for VA 
adjudication personnel. 

In adjudicating claims, it is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one opinion and reject others.  
Id.  Thus, the Board must determine the weight to be accorded 
the various items of evidence in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

As to the claimant being eligible to receive DIC benefits as 
a surviving spouse under 38 C.F.R. § 3.51(c), the Board notes 
that the following facts are not in dispute.  

The Veteran served on active duty from June 1962 to May 1971.  
Moreover, a review of the record on appeal reveals a Marriage 
License issue by the State of Missouri which documents that 
the claimant and the Veteran were married on August [redacted], 2005.  
The record on appeal also contains a Certificate of Death 
which documents that the Veteran died on January [redacted], 2006.  

Furthermore, the appellant's does not claim and the record 
does not show that she was married to the Veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease that caused his death 
was incurred or aggravated; that she was married for one year 
or more prior to his death as verified by a marriage license 
issued by Missouri or any other State; or that she and the 
Veteran ever had a child before or during the marriage.  
38 C.F.R. § 3.51(c).  Therefore, the appellant is not 
eligible to receive DIC benefits as a surviving spouse under 
38 C.F.R. § 3.51(c).  

The Board will next consider whether the claimant is eligible 
to receive DIC benefits as a surviving spouse under 38 
U.S.C.A. § 103 because the appellant claimed that she and the 
Veteran were really married for eighteen years prior to his 
death because they lived together as husband and wife during 
this time.  

As reported above, "marriage" for VA purposes means a 
marriage valid under "the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the rights to benefits 
accrued."  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
Moreover, it appears that the claimant and the Veteran 
resided at all times during the marriage, or at least upon 
entering into the marriage and at the time of the Veteran's 
death (see August 2005 Marriage License issue by the State of 
Missouri, September 2005 Deed of Trust, and the January 2006 
Certificate of Death), in Missouri.  And, Missouri does not 
recognize common law marriages entered into after 1921.  See 
White v. Triangle Insulation Co., 663 S.W. 2d 432 (1983). 

Missouri's failure to recognize common law marriages is a 
legal impediment which, if unknown to the claimant, creates 
the type of hardship 38 U.S.C.A. § 103(a) was intended to 
alleviate.  See VAOPGCPREC 58-91.  Therefore, if the 
appellant did not know of Missouri's failure to recognize 
common law marriages, she can prevail on her claim if she can 
prove that she and the Veteran had a common law marriage 
which predated her State sanctioned marriage and which 
marriage began at least a year prior to his death because 
they lived together as husband and wife during that time.  
Id; 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), 3.53(b).

Initially, the Board will concede for the purpose of this 
decision that the claimant did not know that Missouri did not 
recognize common law marriages.  The Board's decision will 
therefore focus on whether the evidence establishes that the 
claimant lived together as husband and wife with the Veteran 
for at least a year prior to his death.  

In support of this claim, the appellant provided VA with 
copies of the August 2005 Marriage License issue by the State 
of Missouri, a September 2005 Deed of Trust, and the January 
2006 Certificate of Death as well as the Veteran's Pension 
Retirement Contract, a VA Form 21-686c, Declaration of Status 
of Dependents, some pictures, several statements from friends 
and family members, and her own statements in support of her 
claim.  

As to the August 2005 Marriage License issue by the State of 
Missouri, September 2005 Deed of Trust, and the January 2006 
Certificate of Death, while they all list the claimant as the 
Veteran's wife and/or show that they had the same address, 
they do so less than a year prior to his death.  

The record also includes a VA Form 21-686c, Declaration of 
Status of Dependents, which is not signed by the Veteran or 
anyone else and which does not contain a date stamp 
memorializing on what date it was received by the RO but 
nonetheless appears to have been received in September 2005.  
This Declaration reports that the Veteran married Mrs. GR in 
April 1965 and that they were know divorced, married a Mrs. 
SB in August 1979 and she died in May 2003, and that he 
married the claimant on August [redacted], 2005 - less than one year 
prior to his death.  

As to the Veteran's Pension Retirement Contract, while the 
last page of this June 1997 document includes a handwritten 
note identifying the claimant along with her address and 
telephone number, nothing on the document itself identified 
when that note was placed on the document or the reason for 
the note.  Moreover, the address given for the claimant is 
not the same address listed by the Veteran in any of his 
claims to VA while he was alive (see claims dated in May 
1971, July 1971, January 1997, and January 2002) or even the 
address that appears on the September 2005 Deed of Trust and 
the January 2006 Certificate of Death.

As to the pictures, provided by the claimant, while one of 
the pictures is date stamped as having been taken in February 
1994, nothing on any of the other pictures objectively 
documents when they were taken or the appellant's claims that 
they document family gatherings at which the claimant and the 
Veteran attended as husband and wife.  

Therefore, since none of the above evidence subjectively 
shows that the claimant were living together as husband in 
the year prior to his death, they are of little probative 
value to the claimant in establishing that she had a common 
law marriage with the Veteran for at least a year prior to 
his death.  

As to the statements from friends and family members the 
claimant filed in support of her claim as well as her own 
statements in support of claim, the Board recognizes that 
these writings attests to the claimant and the Veteran living 
together for many years.  However, they do not show that they 
held themselves out to be husband wife for a year prior to 
his death.  A February 2006 letter from his sister, K.B., 
notes that the appellant had been in the Veteran's life for 
the "past 17 plus years."  However, K.B. noted that she had 
attended family gatherings as "his personal guest."  She 
did not state that they held themselves out to be husband and 
wife prior to August 2005.  In another statement, H.D., a 
friend of the Veteran, reported that she had known the 
Veteran for almost 28 years.  Shortly after meeting the 
Veteran, he introduced her to the appellant.  While noting 
that the appellant is "presently his wife," N.B. did not 
report that the Veteran and the appellant held themselves out 
to be husband and wife prior to August 2005.  Similarly, 
J.J., the Veteran's sister, noted that while the Veteran and 
the appellant were a couple in excess of 20 years, they 
"were married for a very short time." In fact, J.J. 
acknowledged that, while the Veteran and appellant were 
devoted to each other, they were married in 2006.  These 
statements suggests that, while the Veteran and appellant had 
known each other a significant period of time, they do not 
establish that they had held themselves out to be husband and 
wife for more than a year prior to his death.  

Furthermore, a review of the record on appeal shows that the 
Veteran, during his lifetime, filed claims for VA benefits in 
May 1971, July 1971, January 1997, and January 2002.  
However, on these submissions, he never identified the 
claimant as being his wife.  In fact, in the July 1971 claim, 
as well as a subsequent August 1995 VA Form 21-686c, 
Declaration of Status of Dependents, he reported a Mrs. GR 
was his wife.  Similarly, two Certificate's of Live Birth 
that accompanied the July 1971 claim also identified a Mrs. 
GR as the mother of the Veteran's children and not the 
claimant.  It is noteworthy, that while the appellant has 
submitted various lays statements asserting that the Veteran 
and she had been in a relationship for several decades, the 
Veteran himself in August 1995 reported that he was married 
to another woman.  

Likewise, while the claimant's name is mentioned on the 
January 1997 claim, she is identified as a friend not a wife, 
and later on in the claim he reports that he is divorced and 
does not live with his wife.  Furthermore, not only does his 
last claim, dated in January 2002, make no reference to the 
claimant.  He reported that his marital status was divorced 
and that he had separated from his ex-wife, SLM, in May 1991.  

Lastly, the Board notes that following the May 2002 rating 
decision that granting the Veteran a 100 percent rating for 
his service connected prostate cancer, which rating he would 
keep for the rest of his life, VA contacted the claimant on a 
number of occasions and notified him that he was receiving 
payment at the rate for a single Veteran with no dependents.  
He was invited him to provide information about his 
dependents so that he could receive payment at a higher rate.  
See VA letters issued in May 2002 and September 2002.  
However, despite the fact that the Veteran would have been 
paid at a higher rate simply by notifying VA that he was 
married, he did not ever notify VA that he was married to the 
claimant.  

Given the above record, the Board finds that it must find 
that the appellant's statements regarding the and the Veteran 
holding themselves out to be husband and wife for at least 
one year prior to his death are not credible.  While she 
reports on her March 2006 notice of disagreement that the 
Veteran and her held themselves out to be husband and wife 
for more than 18 years (i.e., since approximately 1988), such 
a conclusion is not supported by the evidence.  While she 
knew the Veteran for some time, the Board finds that here 
statements that they were married during that time are not 
credible.  As noted above, the evidence shows that the 
Veteran did not consider them to be married for 18 years 
prior to his death.  On the contrary, on numerous occasions 
he had an opportunity to let VA know he was married to the 
claimant and never did so despite the fact that it cost him 
money not to notify VA that he was married to the claimant.  
If he was married at this time to the claimant, it would 
appear only logical that he would claim her as a dependent at 
these times.    Instead, since 1997, the Veteran consistent 
notified VA that he was divorced and on the only occasion 
that he identified the claimant to VA he identified her as a 
friend.  

Therefore, the Board finds that the preponderance of the 
competent and credible evidence of record does not show that 
the claimant and the Veteran lived together as husband and 
wife for at least a year prior to his death.  Accordingly, 
the Board also finds that the claimant did not have a common 
law marriage with the Veteran for at least a year prior to 
his death and the appellant is not eligible to receive DIC 
benefits as a surviving spouse under 38 U.S.C.A. § 103.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appellant is not eligible to receive DIC benefits as a 
surviving spouse and the appeal is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


